DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/27/2022 has been entered. Claims 1-8 and 21-32 are pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-7 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art disclosed in this communication.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 21-23, 25, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villela (20190143200).

	Regarding claim 1, Villela (Figures 1-3) teaches a stadium for a battle between spinning tops on predetermined fields, comprising: a first surface member (Fig. 1, Part No. 1) defining a first field (1); a second surface member (2) defining a second field (2) that is at a higher level than the first field (See Fig. 1); and a slope (30) connecting the first field (1) to the second field (2) to allow a spinning top to go up from the first field to the second field.  
 	It is noted that the prior art of Villela is fully capable of performing the claim recitation of “to allow a spinning top to go up from the first field to the second field.”


[AltContent: textbox (Figure 1: Villela Reference)]
    PNG
    media_image1.png
    832
    1196
    media_image1.png
    Greyscale











 	Regarding claim 2, Villela (Figures 1-3) teaches the first field (1) and the second field (2) are disposed next to each other in a predetermined direction in a plan view, and wherein the slope comprises two slopes (30, 32) that are disposed respectively at opposite ends in a direction perpendicular to the predetermined direction of the first and second fields (See annotated figure 1 in this document).


	Regarding claim 21, Villela (Figures 1-3) teaches the first field (1) and the second field (2) are disposed next to each other in a predetermined direction in a plan view, and wherein the slope comprises two slopes (30, 32) that are disposed respectively at opposite ends connecting the first field to the second field (See annotated fig. 1 in this document).  


	Regarding claim 22, Villela (Figures 1-3) teaches a cliff (See annotated Fig. 1 in this document) that is disposed at an edge of the second surface member (2) between the two slopes (30, 32) to allow a spinning top to fall from the second field to the first field.  


	Regarding claim 23, Villela (Figures 1-3) teaches a transition section (Fig. 1, Part No. 14) that is disposed at the second surface member between the first field (1) and the second field (2), the transition section (14) being disposed between the two slopes (30, 32).  


	Regarding claim 25, Villela (Figures 1-3) teaches a bottom plate that includes the first surface member (1) and a third surface member (14) defining a third field continuous to the first field (1).  



	Regarding claim 29, Villela (Figures 1-3) teaches a bottom plate that includes the first surface member (1), and further comprising: a transition section (See annotated fig. 1 in this document) between the first field (1) and the second field (2), wherein the transition section is disposed at the second surface member (2).  

	

	Regarding claim 30, Villela (Figures 1-3) teaches the slope comprises two slopes (30, 32) that are disposed respectively at opposite ends connecting the first field (1) to the second field (2) with the transition section being disposed between the two slopes (See fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Villela in view of Derrah (20100320682).

	Regarding claim 3, Villela (Figures 1-3) teaches a cliff (See annotated fig. 1 in this document) that is disposed between the two slopes (30, 32) to allow a spinning top to fall from the second field (2) to the first field (1).
 	Villela does not teach an upper surface of the second surface member has a downward gradient toward the first field.
	Derrah (Figures 1-34) teaches an upper surface of the second surface member (Fig. 18, Part No. 42) has a downward gradient toward the first field (Fig. 18, Part No. 45).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Villela with an upper surface of the second surface member has a downward gradient toward the first field as taught by Derrah as a means of using known work in one field of endeavor (a stadium/playfield on which a game is played using play pieces) prompting variations of it (an upper surface of the second surface member has a downward gradient toward the first field) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


 	Regarding claim 24, Villela (Figures 1-3) teaches the first field (1) and the second field (2) are disposed next to each other in a predetermined direction in a plan view. 
 	Villela does not teach an upper surface of the second surface member has a downward gradient toward the first field.  
	Derrah (Figures 1-34) teaches an upper surface of the second surface member (Fig. 18, Part No. 41) has a downward gradient toward the first field (Fig. 18, Part No. 45).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Villela with an upper surface of the second surface member has a downward gradient toward the first field as taught by Derrah as a means of using known work in one field of endeavor (a stadium/playfield on which a game is played using play pieces) prompting variations of it (an upper surface of the second surface member has a downward gradient toward the first field) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Villela in view of Derrah, further in view of Morton (3884469).

	Regarding claim 4, the modified Villela (Figures 1-3) teaches a step (Fig. 1, Part No. 14) that is disposed between the first field (1) and the cliff (See annotated fig. 1 in this document).
 	The modified Villela does not teach a step that is disposed between the first field and the second field to prevent a body of a spinning top from contacting a wall of the cliff.
 	Morton (Figures 1-5) teaches a step (See annotated fig. 2 in this document) that is disposed between the first field (20) and the second field (21) to prevent a body of a spinning top from contacting a wall of the cliff (See annotated fig. 2 in this document).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Villela with a step that is disposed between the first field and the second field as taught by Morton as a means of using known work in one field of endeavor (a stadium/playfield on which a game is played using play pieces) prompting variations of it (a step that is disposed between the first field and the second field) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


[AltContent: textbox (Figure 2: Morton Reference)]
    PNG
    media_image2.png
    779
    1326
    media_image2.png
    Greyscale












Regarding claim 5, the modified Villela (Figures 1-3) teaches the slope (30) has such a cant that allows a top to spin with an outer peripheral surface of a shaft of the top on the slope.
 	

 	Regarding claim 6, the modified Villela (Figures 1-3) teaches the cant of the slope (30) gradually increases from the first field to the second field.



Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Villela.

	Regarding claim 27, Villela (Figures 1-3) teaches a first fence (18) that has a uniform height and is disposed along an edge of the bottom plate (1) to prevent a spinning top from going out of the bottom plate.  
 	Villela does not teach a first fence that is detachably disposed along an edge of the bottom plate.
 	It is noted that the claim recitation of “a first fence that is detachably disposed along an edge of the bottom plate” is directed to making the first fence separable/detachable (as opposed to integral) relative to the bottom plate. It is noted that it is known to make elements separable/detachable (as opposed to integral) for adjustability reasons (See: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). It would have been obvious to of ordinary skill in the art at the effective filing date of the claimed invention to provide Villela with a first fence that is detachably disposed along an edge of the bottom plate as a means of making the first fence of Villela separable/detachable (as opposed to integral) (See: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).


	Regarding claim 31, Villela (Figures 1-3) teaches the second surface member (2) is disposed on the bottom plate (1).  
 	Villela does not teach the second surface member is detachably disposed on the bottom plate.
	It is noted that the claim recitation of “the second surface member is detachably disposed on the bottom plate” is directed to making the second surface member separable/detachable (as opposed to integral) relative to the bottom plate. It is noted that it is known to make elements separable/detachable (as opposed to integral) for adjustability reasons (See: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). It would have been obvious to of ordinary skill in the art at the effective filing date of the claimed invention to provide Villela with the second surface member is detachably disposed on the bottom plate as a means of making the second surface member of Villela separable/detachable (as opposed to integral) (See: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Villela in view of Meyer (3643954).

	Regarding claim 28, Villela (Figures 1-3) teaches a second fence (20).  
 	Villela does not teach a second fence that is detachably disposed on the first fence.
 	Meyer (Figures 1-3) teaches a second fence (Fig. 1, Part No. 100) that is detachably disposed on the first fence (Fig. 1, part No. 16) (Col. 3, Lines 61-66).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Villela with a second fence that is detachably disposed on the first fence as taught by Meyer as a means of providing a fence of a game filed with a u-shaped member that conforms to the shape of the fence (Meyer: Col. 3, Lines 61-66)


Allowable Subject Matter
Claims 7-8, 26, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the recitation in claim 7 of “a bottom plate that includes the first surface member and a third surface member defining a third field continuous to the first field, wherein the second surface member is detachably disposed on the bottom plate to cover the third field, and the third field is exposed on the bottom plate when the second surface member is detached from the bottom plate” the recitation in claim 8 of “a 3Atty. Dkt. No. 1-748 AMENDMENTsecond fence that is detachably disposed on the first fence to surround the bottom plate except for a portion defining the first field so as to prevent a spinning top from going out of the second field, wherein the second surface member is a cantilever that is fixed on the bottom plate at an end facing the first field, and a free end of the second surface member is suspended from the second fence by a suspender,” the recitation in claim 26 of “the second surface member is detachably disposed on the bottom plate to cover the third field, and the third field is exposed on the bottom plate when the second surface member is detached from the bottom plate,” and the recitation in claim 32 of “bottom plate includes a third surface member defining a third field continuous to the first field, and wherein the second surface member is disposed on the bottom plate to cover the third field.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711